Citation Nr: 1227626	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-34 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hiatal hernia with GERD.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension from March 21, 2005, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1973 to August 1977, and from July 1983 to October 1992.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In April 2012, the Veteran submitted additional evidence and a statement in support of his claims.  Thereafter, in July 2012, his representative indicated that the Veteran waived initial review of this evidence, and the evidence included in his Virtual VA "eFolder," by the Agency of Original Jurisdiction (AOJ).

As just indicated, the following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  In May 1993, the RO denied the claim of entitlement to service connection for a hiatal hernia with GERD.  

2.  Evidence received since the May 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a hiatal hernia with GERD, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence does not show that the Veteran's hiatal hernia with GERD is related to his military service or to any incident therein.

4.  The evidence of record dated from March 21, 2005, does not show that the Veteran's hypertension is manifested by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

CONCLUSIONS OF LAW

1.  The May 1993 rating decision which denied the claim for service connection for a hiatal hernia with GERD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a); 20.1103 (2011).

2.  Subsequent to the May 1993 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a hiatal hernia with GERD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issues of service connection for a hiatal hernia with GERD and an increased rating for hypertension, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2005, August 2005, December 2005, November 2005, and December 2006 of the need to submit new and material evidence in order to reopen his hiatal hernia claim, the criteria for establishing service connection for said disability, and his and VA's respective duties with regards to obtaining evidence to support his claim.  Additionally, the Veteran was notified via letter dated in May 2008 of the criteria for establishing higher ratings for his hypertension disability, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters, accordingly, addressed all notice elements.  Nothing more was required.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in a February 2010 Supplemental Statement of the Case. 

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was afforded a VA examination in June 2006 with respect to his service connection claim, after which the examiner provided an opinion regarding whether the Veteran's hiatal hernia was related to his military service.  In August 2007, the RO requested that the June 2006 VA examiner provide further clarification with regards to his opinion, which he attempted to provide in an August 2007 addendum report.  Thereafter, the Board essentially determined that there remained unanswered questions critical to the Veteran's claim for service connection.  Thus, the Board obtained an expert opinion from the Veterans Health Administration (VHA) in December 2011 to obtain guidance on the medical questions regarding the etiology of the Veteran's hiatal hernia.  As the VA examination with opinion and the subsequent addendum and VHA expert opinions resolve all questions necessary to adjudicate the Veteran's hiatal hernia claim, the Board finds that they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Veteran was also provided with VA examinations to assess the severity of his service-connected hypertension disability.  During the examinations, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hypertension under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since the most recent June 2006 VA examination.  

Acknowledgement is given to the fact that the Veteran indicated that his hypertension disability had gotten worse since his last VA examination.  The Board acknowledges the Veteran's September 2008 statement that he was prescribed new medication to treat his hypertension.  Yet a remand for a more up-to-date examination is not required in this case.  In so determining, the Board recognizes that the Veteran was last afforded a VA examination to assess his hypertension in June 2006.  However, a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Although the Veteran claims that his condition has worsen, as discussed further below, the pertinent evidence of record, dated through March 2012, reveals that the severity of his hypertension disability has essentially remained consistent since the time that the Veteran filed his claim for an increased rating.  Thus, the Board finds that the medical evidence of record is adequate for rating purposes.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a hiatal hernia with GERD, and that the evidence is otherwise sufficient to award service connection for this disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

As reflected in the claims file, the claim for service connection for a hiatal hernia with esophageal reflux was denied by way of the May 1993 rating decision.  Although he was notified of this decision and his appellate rights in a May 1993 letter, the Veteran did not appeal the rating action, nor did he submit any additional evidence within a year following the decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 1993 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192.

In denying the claim, the RO noted that although the Veteran was found to have a hiatal hernia with esophageal reflux during a 1993 VA examination, his service treatment records were negative for any treatment of this disorder or treatment for chest pain.  At the time of the May 1993 rating decision, the claims file included the following:  the Veteran's service treatment records, which were negative for a diagnosed hiatal hernia or GERD disorder; a February 1993 VA general medical examination report, which included the Veteran's report of chest discomfort and burning with exercise after eating a meal; and an April 1993 VA upper gastrointestinal (GI) series, which revealed a hiatal hernia with gastroesophageal reflux.

In March 2005, the Veteran filed his application to reopen the previously denied claim for service connection for a hiatal hernia with esophageal reflux.  He later asserted that he had a hiatal hernia with esophageal reflux due to the pain medication he was prescribed following surgeries he underwent near the end of his military service.  He also reported experiencing heartburn while on active duty.

Subsequently, the Veteran's VA medical records were associated with the claims file.  Of particular note is a September 1996 treatment record documenting the Veteran's report of having pain in his chest with eating or drinking.  He was initially diagnosed with GERD/esophagitis.  He later underwent an upper GI series, at which time he was diagnosed with a hiatal hernia with moderate reflux and no evidence of esophagitis.

The Veteran underwent a VA esophagus and hiatal hernia examination in June 2006, at which time he was noted to have a previous diagnosis of GERD.  He reported that he had an onset of heartburn during his military service, which he associated with the use of different pain medications he was prescribed for various in-service surgeries.  Following a clinical examination, the diagnosis was GERD with dyspepsia.  The examiner commented that any pain medication the Veteran took during the end of his military service could have conceivably caused symptoms related to a hiatal hernia.  He explained that nonsteroidal anti-inflammatory drugs (NSAIDS) can be a gastric irritant and that along with gastric acid, this would cause increased symptoms.  However, he further stated that the medication the Veteran took at that time did not cause his disorder.  He stated that the medication may have influenced the symptoms, may have made the symptoms, worse, and may have made the condition worse at times.  However, he concluded that the medication was not the primary cause of his reflux or hiatal hernia.

Additional evidence associated with the claims file since the May 1993 rating decision include the Veteran's private medical records; these records include a December 2007 private otolaryngology assessment report showing that the Veteran was diagnosed with esophageal reflux.  

In August 2007, the RO requested that the VA examiner who conducted the June 2006 VA esophagus and hiatal hernia examination clarify his opinion with respect to the claimed disorder.  In an August 2007 response, the examiner concluded that there was no strong evidence that the Veteran has had any significant chronically influenced symptoms due to the medication he took in the past.  He acknowledged that the Veteran had some heartburn and indigestion, but concluded that these conditions were not chronically increased due to the pain medications he was prescribed during his military service.  The examiner further stated that at the time the Veteran took the medication, his symptoms may have increased.  However, he concluded that this did not mean that the medications had a permanent lasting effect which caused a chronic increase in severity.

In September 2011, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) gastroenterologist regarding whether the Veteran's hiatal hernia disorder was related to the Veteran's in-service use of pain medication or whether the claimed disorder was otherwise related to his military service.  In a December 2011 response, the VHA examiner essentially opined that there was no evidence that the Veteran's in-service gastrointestinal symptomatology was related to his currently diagnosed hiatal hernia with GERD disorder.  The VHA examiner also determined that the Veteran's claim that his disorder was related to his temporary use of pain medication in service was not supported by the medical literature.

During the course of his appeal, the Veteran submitted numerous statements in support of his claim.  In these statements, he essentially reiterated his belief that his current hiatal hernia and esophageal reflux were caused by the pain medication he was prescribed during his military service.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a hiatal hernia with GERD disorder.  The new evidence, in part, consists of the June 2006 and August 2007 VA examiner's opinions, as well as the December 2011 VHA opinion regarding whether the claimed disorder was related to the Veteran's military service.  This evidence also includes the Veteran's competent lay statements relating his current hiatal hernia disorder to his in-service use of prescription pain medication.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran's current hiatal hernia disorder is related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a hiatal hernia disorder (i.e. evidence of an in-service occurrence, a continuity of gastrointestinal symptomatology, and a currently diagnosed hiatal hernia condition) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a hiatal hernia disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Hiatal Hernia with GERD

The Veteran's service treatment records have been reviewed and are negative for diagnosed hiatal hernia or GERD disorders.  While these records show that the Veteran was prescribed pain medication following surgeries in 1991, they are negative for reports of gastrointestinal symptomatology.  The April 1992 Medical Board Evaluation report of medical examination shows that the clinical examination of the abdomen and viscera was normal.  On the associated April 1992 report of medical history, there was no record of the Veteran ever having frequent indigestion, pain or pressure in his chest, or any stomach, liver, or intestinal trouble.

The first evidence of a diagnosed hiatal hernia and esophageal reflux disorder is reflected in the February 1993 and April 1993 VA examination reports.  During the February 1993 VA general medical examination, the Veteran reported that he experienced chest discomfort and burning when he attempted physical activity following consumption of a meal.  He underwent an upper GI series in April 1993, at which time he was diagnosed with a hiatal hernia with esophageal reflux.  

In June 2006, the Veteran underwent a VA esophagus and hiatal hernia examination, at which time the claims file was reviewed.  The Veteran reported that he first experienced heartburn following his use of multiple pain medications which were prescribed following multiple surgeries near the end of his military service.  Following a clinical examination, the Veteran was diagnosed with GERD with dyspepsia.  Thereafter, the examiner commented as to whether the Veteran's GERD and suspected hiatal hernia were caused by the pain medications the Veteran was prescribed in service.  The examiner stated that any medication that the Veteran took at that time could have conceivably caused symptoms related to a hiatal hernia.  He explained that NSAIDS can be a gastric irritant and, along with gastric acid, would cause increased symptoms.  He concluded, however, that any medication the Veteran took at that time did not cause his disorder.  The examiner essentially stated that the medication may have influenced his symptoms, may have made his symptoms worse, and may have made the disorder worse at times.  However, he opined that the Veteran's use of pain medication in service was not the primary cause of his reflux or hiatal hernia.

In August 2007, the June 2006 VA examiner provided further clarification of his opinion with respect to the Veteran's hiatal hernia claim.  Following a review of the claims file, the examiner determined that there was no strong evidence that the Veteran had any significant chronically influenced symptoms due to the medication he took in the past.  He noted that the Veteran's symptoms were rather vague and that he had reported some heartburn and indigestion.  The examiner concluded, however, that these symptoms were not chronically increased on a permanent basis from the medications he was prescribed in service to control pain.  He further stated that during the time that the Veteran took the medications, his symptoms may have been increased.  However, he determined that this did not mean that the medications had a permanent lasting effect causing a chronically increased severity.

As previously noted, the Board solicited a VHA opinion with respect to whether the Veteran's hiatal hernia was related to his military service, to include his in-service use of pain medication.  In a December 2011 response, the VHA examiner highlighted that the Veteran was not diagnosed with the claimed disorder during his military service.  He commented that limited, temporary use of pain medication, such as the Veteran's reported in-service use, does not cause chronic GERD symptoms or a hiatal hernia.  The VHA examiner explained that a hiatal hernia is a structural defect of the upper stomach sliding up into the chest cavity.  He essentially concluded that the medical literature did not support the Veteran's claims in this regard.  The VHA examiner further determined that there was no evidence that the Veteran's reported in-service gastrointestinal symptomatology is related to his currently diagnosed hiatal hernia with GERD disorder.  He essentially commented that the question of whether the Veteran's claimed in-service gastrointestinal occurred irrespective of the Veteran's use of pain medication would require speculation about something for which no evidence is available.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a hiatal hernia with GERD.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from the claimed disorder.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current hiatal hernia with GERD is related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

Here, the Board acknowledges the Veteran's contentions that his hiatal hernia and GERD symptomatology first began during his military service following his use of prescription pain medication.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  While the Veteran's service treatment records are negative for documented reports of gastrointestinal symptomatology, these records show that he was prescribed pain medications following surgeries in 1991.  As such, the Veteran's account of experiencing gastrointestinal symptoms following his in-service use of pain medication is considered competent. 

Having found the Veteran's lay statement to be competent in this instance, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having heartburn, at least of an acute and transitory nature, during his military service is credible.  Again, the Board notes that the Veteran's service treatment records are negative for reports of any symptoms associated with a hiatal hernia or GERD.  However, it is very likely that he may have experienced some gastrointestinal symptoms following his use of pain medications during his military service.  Moreover, the Board notes that there is nothing in the evidence of record to contradict the Veteran's account.  Thus, the Board finds it credible that the Veteran experienced gastrointestinal symptomatology during his military service.  However, the fact remains that there is no evidence that the Veteran suffered a chronic disability as a result of his reported in-service symptomatology.

In this regard, the Veteran's April 1992 report of medical examination, which was completed approximately six months prior to separation, is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 91997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The April 1992 separation physical examination report is entirely negative for any clinical findings or a diagnosis of a hiatal hernia with GERD and therefore weighs heavily against the claim.  Moreover, on the associated April 1992 report of medical history, the Veteran denied ever having frequent indigestion or stomach trouble.  The service medical records support a conclusion that any heart burn or gastrointestinal symptoms during service were acute and transitory, as the April 1992 report of physical examination shows no diagnosed condition with the months preceding discharge.  

Moreover, the Board finds that there is no competent medical evidence that suggests a nexus between the Veteran's currently diagnosed hiatal hernia with GERD and his period of active service.  In this regard, the Board highlights that following the June 2006 examination and review of the claims file, the VA examiner essentially determined that the Veteran's in-service use of pain medications did not cause his current hiatal hernia with GERD disorder.  The VA examiner further clarified his opinion in August 2007, at which time he essentially opined that although the Veteran may have had gastrointestinal symptoms at the time that he took pain medications in service, his use of these medications did not cause a chronic disorder.  Similarly, in December 2011, the VHA examiner essentially opined that the Veteran's hiatal hernia was not related to his temporary use of pain medications during his military service.  The VHA examiner also determined that there is no evidence showing that the Veteran's reported in-service gastrointestinal symptomatology is related to his hiatal hernia disorder.  The Board finds the June 2006, August 2007, and December 2011 opinions from the VA and VHA examiners to be highly probative, as they are definitive, based upon a complete review of the Veteran's entire claims file and/or clinical examination of the Veteran, and are both supported by detailed rationales.  Accordingly, the opinions are found to carry significant probative weight.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that he has a hiatal hernia with GERD related to an his military service and that he has experienced symptoms related to this disorder ever since his military service.  As noted above, lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a hiatal hernia with GERD is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain and indigestion, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with this disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his current hiatal hernia with GERD are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

To the extent that the Veteran is able to observe continuity of hiatal hernia with GERD symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent and definitive medical evidence of a diagnosed hiatal hernia disorder) and post-service treatment records (showing no probative medical evidence linking the hiatal hernia diagnosis to the Veteran's service) outweigh the Veteran's contentions.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a hiatal hernia with GERD that is related to his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus the claim for service connection for a hiatal hernia with GERD must be denied.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed hiatal hernia with GERD is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Higher Initial Disability Rating for Hypertension

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

The Veteran claims that his service-connected hypertension disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  Essentially, he asserts that his hypertension has gotten worse over the years, as evidenced by the fact that he suffered strokes in 2003 and 2005.  As reflected in the claims file, his claim for an increased rating for this disability was received by VA on March 21, 2005.  

The Veteran's service-connected hypertension is currently rated under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code provision, a 20 disability percent rating is assigned when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As indicated above, to receive the next higher rating of 20 percent for the period of time on appeal, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 110 or more; or the Veteran's systolic pressure, i.e., the top number of his blood pressure reading, must be predominantly 200 or more.  

Turning to the merits of the claim, the Veteran underwent a VA general medical examination in September 2005, at which time the Veteran reported that his hypertension began during his military service but that he was not treated for the disability until a few years prior.  He denied a  history of heart disease or peripheral vascular disease.  However, his medical history was significant for a cerebrovascular accident (CVA) and a transient ischemic attack (TIA).  (The Board notes that the Veteran is currently service-connected for residuals of a CVA, effective from March 21, 2005.)  The Veteran reported that he used prescription medication on a daily basis to treat his disability.  On the physical examination, blood pressure readings, taken on three separate occasions, were as follows:  144/90; 130/82; and 130/88.  His heart had a regular rhythm and his lungs were clear.  The diagnosis of hypertension was continued.  

Also in September 2005, the Veteran underwent a private stress test.  During the assessment, the Veteran exercised for approximately seven minutes prior to the termination of the test due to fatigue.  The test report shows that the Veteran's blood pressure readings prior to the test were 125/76 and 123/81.  During the exercise test, his blood pressure readings were 164/81 and 191/88.  During the recovery period, his blood pressure reading was 163/74.  The examiner commented that the blood pressure response to exercise was a normal resting blood pressure and that the Veteran had an appropriate response.  There was no chest pain reported during the testing.  

The Veteran underwent a second VA hypertension examination in June 2006.  He reported that he began treating his disability in 1994 with the daily use of prescription medication.  During the physical examination, he was noted to not have any known cardiac diseases.  The Veteran had regular sinus rhythm without murmurs.  The examination was negative for vascular bruit and the Veteran had good peripheral pulses.  There was no evidence of arteriosclerotic heart disease or peripheral vascular disease.  His blood pressure readings, taking on three separate occasions, were as follows:  149/99; 141/101; and 145/101.  The Veteran's pulse varied from 90 to 95.  He was noted to have developed a CVA without any significant residuals in August 2003 and a TIA in May 2005.  

In July 2006, the Veteran received emergency treatment for unrelated disorders.  The associated medical record shows that at the time of his admission, his blood pressure reading was 147/107.  His blood pressure was assessed a second time, which revealed a reading of 137/82.  

Included in the claims file and the Virtual VA eFolder are the Veteran's VA and private medical treatment records, which show that his blood pressure was assessed on multiple occasions.  These records show that from February 2004 to March 2012, the Veteran's blood pressure readings were as follows:  125/83 (2/04); 139/87 (3/04); 130/77 (4/04); 130/77 (4/04); 138/78 (4/04); 148/80 (5/04); 139/84 (6/04); 141/86 (7/04); 140/82 (10/04); 131/79 (11/04); 121/84 (2/05); 130/77 (3/05); 142/88 (3/05); 135/78 (4/05); 148/91 (5/05); 128/85 (5/05); 139/83 (6/05); 136/76 (7/05); 136/82 (8/05); 151/83 (8/05); 139/87 (10/05); 152/96 (4/06); 148/89 (4/06); 140/90 (4/06); 152/90 (8/06); 148/80 (8/06); 158/93 (11/06); 150/107 (11/06); 158/106 (8/07); 160/110 (8/07), and 129/91 (3/12).  Overall, these records show that the Veteran was continuously prescribed medication to treat his hypertension.

Following a careful review of the evidence, the Board finds that the Veteran's hypertension is not shown to be more than 10 percent disabling at any time during the appeal period.  The Veteran's blood pressure has been read on various occasions during the pendency of his appeal.  The medical evidence of record shows that out of at least forty-four total blood pressure readings reported for this time period, the diastolic readings have been predominately below 110.  In this regard, the Board recognizes that in August 2007, the Veteran had a single diastolic blood pressure reading of 110.  However, this constitutes only one diastolic reading of 110 or more out of the forty-four blood pressure readings recorded for this time period.  In light of the approximately forty-four diastolic blood pressure readings reported during this period, the sole August 2007 diastolic pressure reading does not amount to a disability picture of diastolic pressure of predominately 110 or more.  Thus, the evidence does not show that a higher, 20 percent disability rating is warranted based on the Veteran's diastolic blood pressure.  

Additionally, the competent medical evidence of record has not shown that the Veteran's systolic pressure was predominantly 200 or more during this period on appeal.  The medical evidence show that out of the approximately forty-four total blood pressure readings reported during this time period, there were none that exhibited a systolic reading of at least 200.  Indeed, the systolic blood pressure ranged from a low of 121 to a high of 191 during this time.  The Veteran's systolic blood pressure readings do not meet the criteria for the next higher, 20 percent disability rating.  As such, the Veteran's hypertension disability does not meet the criteria for a 20 percent rating under Diagnostic Code 7101.

The Board has considered the Veteran's lay assertions to the effect that his hypertension is of such severity as to warrant disability ratings higher than what has already been assigned.  While the Veteran is generally considered competent to report his symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of hypertension.  As explained above, for VA rating purposes the severity of hypertension is measured based on a demonstration of specific readings made upon blood pressure testing; the Veteran does not maintain that he has the ability or equipment to make such findings himself, nor has he identified any evidence or medical source which has made such a findings during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Essentially, in this case, it is beyond the Veteran's competence to determine the severity of his hypertension, himself.  

Accordingly, the Veteran's blood pressure readings for the period on appeal have not satisfied the requirements for a disability rating in excess of 10 percent under Diagnostic Code 7101.  The Board observes that Diagnostic Code 7101 was amended during the course of this appeal, in that Note (3) was added to allow for a separate rating for hypertensive heart disease and other types of heart disease, effective October 6, 2006.  However, the objective medical evidence does not show that the Veteran currently has diagnosed heart disease associated with his service-connected hypertension.  Indeed, the Veteran essentially denied a history of heart disease during the September 2005 and June 2006 VA examinations and the clinical evaluations did not reveal any evidence of a heart condition.  As such, there is no medical or lay evidence which suggests that a separate rating for heart disease is warranted in this case. 

The Board has also considered whether staged ratings are warranted in this case.  However, the evidence of record does not show any identifiable period during which the Veteran's hypertension disability warranted a disability rating in excess of 10 percent.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been upheld herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505 .  

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating currently assigned for the Veteran's hypertension contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's disability, his symptomatology simply does not meet the criteria for a higher rating during the periods currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, as recently as February 2012, he essentially reported that he is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Essentially, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for hypertension at any point during the pendency of his claim.  As the preponderance of the evidence is against this aspect of the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been received, the claim for service connection for a hiatal hernia with esophageal reflux is reopened.  To this extent and this extent only, the claim is granted.

Service connection for a hiatal hernia with GERD is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension from March 21, 2005, to the present is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


